DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-5, 7-14, 16 and 19-21
Claims 6, 15 and 17-18 are cancelled
Claim 7 depends from 5 and Claim 19 depends from 11, post amendment
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5, 7-14, 16 and 19-21, have been considered but are found unpersuasive.
Applicant’s Argument, relies on the amended claim matter reciting inter alia;
Re, Claim 6 now considered embedded into Claim 1, previously addressed to Par.[0025],[0039]-[0040] citing;
 “The above portions of Ganapati cited in the Office Action describe capturing image data of tissue with an endoscope and then using a trained neural network to analyze that data to identify the tissue type. However, the cited portions do not teach or suggest an iterative approach of changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile, in response to the probability being lower than a threshold probability, or in response to the tissue being identified as multiple different tissue types with substantially equal probabilities within a threshold range.”.
And concluding that; “Consequently, the combination of Ganapati and Beck fails to teach or suggest all elements of claim 1 or claim 11, as required under M.P.E.P. § 2143 (at Pg.11 of the Remarks).

Examiner Rebuts, by contending that the pertinently combined arts to Ganapati and Beck, disclose and addresses each and every limiting elements at claims as recited (per MPEP § 2143), being referenced with full explanatory detail in the action on merit without reading the specification into the claims at the mapped evidence.
The finality of this Office Action is determined per MPEP § 1207.03(a) Factual Situations That Do Not Constitute a New Ground of Rejection , 1207.03(a)I.1, 1207.03(a)I.4 and MPEP 1207.03(a) II.5.
(i)	In consideration to the arguments raised, it is remarked that the iterative processing is not made part nor may be deducted from the claim language context as argued and will not be addressed herein, thus; 
Examiner relies on MPEP 707.07(f) Unpersuasive Argument: Arguing Limitations Which Are Not Claimed. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [“…However, the cited portions do not teach or suggest an iterative approach of changing the plurality of wavelengths of light emitted…”]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

And; Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(ii) Applicants are made aware of the claimed matter recited by a logic OR syntax e.g., (Re; Claim 1)“…than a threshold probability, or in response to the tissue being identified …..”, by which the Office has the choice of selecting one single alternative for examination.
For brevity, Examiner reiterates the rejection as applied to the amended claim 1, with supplementary reference to paragraphs detailing the embedded claim 5-6 in order to present a clear understanding of the Examiner’s position regarding the arts to Ganapati and Beck.
At amended claim 1 as argued, (inter alia);
Ganapati teaches about, wherein determining the tissue type includes calculating a probability that the image data includes the tissue type using the image data and the reflectance data (determining the tissue type by a probabilistic analysis obtained from a machine learning model Par.[0025] e.g., “neural network” where probability mapping is performed for each classifiable tissue type by using the image data of the captured image and the reflected different color overlays e.g., obtained at the different wavelengths assigned to provide an indication of the likely accuracy of the determined classification, Par.[0026] and as further expressly taught at Par.[0030] for having the light engine controller 260 configuring the programmable light source(s) 212 to illuminate the tissue, along with the camera 214 capturing the light reflected by one or more types of tissue  Par.[0031] to iteratively calculate a probability of  one, “1”, for the known tissue Par.[0034] at the respective source illumination wavelengths Par.[0035] performed in an iterative real-time imaging an illumination programming to determine the type of the tissue Par.[0038], validated by the probability vectors 620, using the reflectance data 602/612/614 and image data per Fig.6 Par.[0039]-[0040]); and 
changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile (the endoscope 110 utilizes a programmable light source(s) comprising one or more laser sources 112, at selected wavelengths configurable, i.e., changing at controller 252 at Par.[0024]-[0025]),
in response to the probability being lower than a threshold probability (the opposite being equally valid where the probability is higher than a threshold range e.g., of 85%, 90%, 99% etc., then stopping the iteration and validate the tissue to be correctly identified, Par.[0045]), or 
in response to the tissue being identified as multiple different tissue types ( ) with substantially equal probabilities within a threshold range (by changing the programmable light source wavelength, Par.[0025] from a first to a second emission spectrum, in accordance to the probability prediction Par.[0039] of the tissue type of interest, determined by the output probability vector range of probabilities Par.[0040] in relation to a threshold range from 85%, 90%, 99% etc., Par.[0045]). 
  
It is concluded that the art to Ganapati taken alone anticipates the amended claim matter as to further be combined with Beck to expressly teach the process “comparing, with the controller, the image data to the reflectance data in the database” (Beck: database at Pg.14-15);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at annotated Pg.5,
OR

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, at annotated Pg.13

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

, at annotated Pg.16.
Conclusion. The rationale considered in the rebuttal above, represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The applied references do not have a common inventor with the instant application.
4.	Claims 1-2, 5, 7-8, 11-12, and 19 are rejected under 35 U.S.C. 103 as being obvious over Vidia Ganapati et al., (hereinafter Ganapati) (US 2018/0247153) in view of Beck Gerd et al., (hereinafter Beck) (EP 2335555A1).
Re Claim 1. (Currently Amended) Ganapati discloses, an imaging system (an imaging system in Fig.1 Par.[0021]), comprising:
a light source including one or more light emitters to emit a plurality of wavelengths of light (a light source 112 in Fig.1 Par.[0024] comprising a plurality of illumination wavelengths emitters, step 404 in Fig.4 Par.[0033]); 
a camera coupled to receive the light reflected back from tissue in or on a body (a camera 114 in Fig.1 Par.[0013],[0022] receiving the reflected waves from the different illuminated tissues Par.[0025],[0031] or per step 308 in Fig.3); 
a database including reflectance data for a plurality of tissue types of the body (a data storage for any number of categories/types of tissue for later use, Par.[0036]); and 
a controller coupled to the light source, the database, and the camera, wherein the controller includes logic that when executed by the controller causes the imaging system to perform operations (a controller connected to the light source, camera and the storage unit i.e., a database element 252 in Fig.2 Par.[0028]), including: 
in response to the camera receiving the light reflected back from the tissue, generating image data with the camera (the camera generates an image of the reflected light of one or more tissue types, per step 308 in Fig.3 Par.[0044]); 
receiving the image data from the camera with the controller (the controller receives the image for processing, step 310 in Fig.3 , Par.[0045]); 
comparing, with the controller, the image data to the reflectance data in the database (comparing at controller 125 by determining the difference between types of tissue, A or B, of a subject sample 180, Par.[0025], or the processing step 310 in Fig.3 comparing reflectance image data to the image data previously stored as the MLM models storage unit 280 Fig.2, or referencing to MLM models a priory placed in a remote system for comparison, Par[0032] i.e., a database, by which distinguishing by comparing between tissue types in the model, Par.[0037] or Par.[0028],[0045]); [[and]] 
determining a tissue type in the image data in response to comparing the image data to the reflectance data (at Abstract and determining by a probabilistic evaluation the type of tissue Par.[0045] and performing multi-class tissue type classification according to MLM data stored at 280 in Fig.2 by comparison with the reflected image captured by the camera 214, Par.[0048])[[.]],
wherein determining the tissue type includes calculating a probability that the image data includes the tissue type using the image data and the reflectance data (determining the tissue type by a probabilistic analysis obtained from a machine learning model Par.[0025] e.g., “neural network” where probability mapping is performed for each classifiable tissue type by using the image data of the captured image and the reflected different color overlays e.g., obtained at the different wavelengths assigned to provide an indication of the likely accuracy of the determined classification, Par.[0026] and as further expressly taught at Par.[0030] for having the light engine controller 260 configuring the programmable light source(s) 212 to illuminate the tissue, along with the camera 214 capturing the light reflected by one or more types of tissue  Par.[0031] to iteratively calculate a probability of  one, “1”, for the known tissue Par.[0034] at the respective source illumination wavelengths Par.[0035] performed in an iterative real-time imaging an illumination programming to determine the type of the tissue Par.[0038], validated by the probability vectors 620, using the reflectance data 602/612/614 and image data per Fig.6 Par.[0039]-[0040]); and 
changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile (the endoscope 110 utilizes a programmable light source(s) comprising one or more laser sources 112, at selected wavelengths configurable, i.e., changing at controller 252 at Par.[0024]-[0025]),
in response to the probability being lower than a threshold probability (the opposite being equally valid where the probability is higher than a threshold range e.g., of 85%, 90%, 99% etc., then stopping the iteration and validate the tissue to be correctly identified, Par.[0045]), or 
in response to the tissue being identified as multiple different tissue types ( ) with substantially equal probabilities within a threshold range (by changing the programmable light source wavelength, Par.[0025] from a first to a second emission spectrum, in accordance to the probability prediction Par.[0039] of the tissue type of interest, determined by the output probability vector range of probabilities Par.[0040] in relation to a threshold range from 85%, 90%, 99% etc., Par.[0045]). 
  
It is concluded that the art to Ganapati taken alone anticipates the amended claim matter as to further be combined with Beck to expressly teach the process “comparing, with the controller, the image data to the reflectance data in the database” (Beck: database at Pg.14-15);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at annotated Pg.5,
OR

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, at annotated Pg.13

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

, at annotated Pg.16.
 
Based on the common disclosure in Ganapati and Beck, the ordinary skilled in the art would have found obvious before the effective filing date of the invention to identify the method used in comparing a captured image to a reference image in order to obtain a match representing a specific tissue type corresponding to an initially image stored at a reference database. The combination representing a known and understood process prior to invention of the image data comparing is deemed predictable in terms of the claimed matter.  

Re Claim 2. (Currently Amended) Ganapati and Beck disclose, the imaging system of claim 1, wherein the camera and the light source are disposed within an endoscope, and wherein the light source and the camera are 16Attorney Docket No.: VRLS-1-70266 positioned to emit the light and receive the light, respectively (the programmable light source 112 and the camera 114 are disposed within the endoscope 110, Fig.1), 
Where Beck teaches about positioning the light source and camera for imaging, [[through]] at a distal end of the endoscope (having the light source paced at the distal end of the endoscope and the reflected light of the object is collected by an optical system at the distal end and directed to an image sensor as well, Pg.2 “Description” of the annotated document).

Re Claim 5. (Original) Ganapati and Beck disclose, the imaging system of claim 1, 
Ganapati teaches about, determining the tissue type includes calculating a probability that the image data includes the tissue type using the image data and the reflectance data (determining the tissue type computing the probability vectors 620, using the reflected image 602/612/614 data and the MLM models 616 referenced at the NN layers per Fig.6 Par.[0034],[0035]).  

6. (Canceled)

Re Claim 7. (Currently Amended) Ganapati and Beck disclose, the imaging system of claim [[6]]5, wherein the controller further includes logic that when executed by the controller causes the imaging system to perform operations, including: 
Ganapati teaches about, preselecting a first emission profile for the plurality of wavelengths of light emitted from the light source based upon a selected surgical procedure or a specific tissue type expected to be encountered during the selected surgical procedure (from Fig.3 it is determined that a beginning of a processing logic i.e., preselecting a first emission wavelength from the light source, based on the user selection prior to usage of the endoscope in an associated medical procedure Par.[0042] according to a selected machine learning model Par.[0043] in order to continue with the specific tissue type expected set by user t perform the medical procedure, based on the computed probability obtained in tissue identification Par.[0044]-[0046]) 

 
Re Claim 8. (Currently Amended) Ganapati and Beck disclose, the imaging system of claim 5, 
Ganapati teaches about, wherein changing the plurality of wavelengths emitted from the light source from the first emission profile to the second emission profile includes searching a spectrum of wavelengths to arrive at the second emission profile (selecting thus searching the wavelengths and power level of illumination of the programmable light source(s) 112, Par.[0024] e.g., to reach the second i.e., another spectrum of a wavelength emission of interest identified from the probability result of tissue type per Par.[0046]).

Re Claim 11. (Currently Amended) This claim represents the method of determining a tissue type of the apparatus executing and implementing each and every processing steps and in the same order during an iterative process of selecting different emitted light wavelengths different from the first, based on probability of tissue recognition obtained from the reflectance data from the image data, and continuously changing the wavelengths for probabilities lower than the threshold range then characterize the tissue according to the probability exceeding a threshold range e.g., of 85%, 90%, 99% etc., then stopping the iteration and validate the tissue to be correctly identified, Par.[0045], where further Ganapati teaches about, emitting light having a second emission profile that is different than the first emission profile (changing the plurality of wavelengths of light emitted from the light source from a first emission profile to a second emission profile, by changing the programmable light source wavelength, Par.[0025] from a first to a second emission spectrum, in accordance to the probability prediction Par.[0039] of the tissue type of interest, determined by the output probability vector range of probabilities in relation to the threshold, Par.[0040]); 
receiving the light, having the second emission profile, reflected back from the tissue with the camera; (a camera 114 in Fig.1 Par.[0013],[0022] receiving the reflected waves from the different illuminated tissues Par.[0025],[0031] or per step 308 in Fig.3); 
comparing the image data from the light having the second emission profile to the reflectance data in the database (comparing at controller 125 by determining the difference between types of tissue, A or B, of a subject sample 180, Par.[0025], or the processing step 310 in Fig.3 comparing reflectance image data to the image data previously stored as the MLM models storage unit 280 Fig.2, or referencing to MLM models a priory placed in a remote system for comparison, Par[0032] i.e., a database, by which distinguishing by comparing between tissue types in the model, Par.[0037] or Par.[0028],[0045]); 
calculating a second probability that the image data includes the tissue; 
comparing the first probability and the second probability; and 
selecting an emission profile based on a highest probability that the image data includes the tissue type (by comparing a first, second etc., probabilities at the neural network NN, in Fig.6, the highest probability is selected to represent the tissue type according to the hidden layers of MLM activation functions 616, and output as highest probability referenced to a threshold range e.g., of 85%, 90%, 99% etc.,), as amended by using alternative language to define a similar process, to the imaging system of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 12. (Original) This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 2, hence it is rejected on the same evidentiary premise mutatis mutandis.

15. (Cancelled)  

17. (Canceled)  

18. (Cancelled)
	
Re Claim 19. (Currently Amended) the method of claim [[18]]11. This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 8, hence it is rejected on the same evidentiary premise mutatis mutandis.
5.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Ganapati and  Beck in view of Kalyan Kumar et al., (hereinafter Kumar) :”DISCRIMINATION OF NORMAL AND  MALIGNANT STOMACH MUCOSAL TISSUE BY RAMAN SPECTROSCOPY”; 0924-2031 © 2007 Elsevier B.V.
Re Claim 3. (Original)  Ganapati and Beck disclose, the imaging system of claim 1, there is not expressly taught about the spatial color distance,
Kumar teaches about, wherein comparing the image data to the reflectance data includes calculating a distance in a color space between reflectance data points in the reflectance data and image data points in the image data (computing a distance for better tissue type discrimination, by Expression 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, at Pg.384).  
One of ordinary skill in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Kumar, (Fig.4, Pg.386) to further obtain the advantage of obtaining a better tissue type discrimination, (Kumar: Pg.384), by which deeming the combination predictable. 

Re Claim 4. (Currently Amended) Ganapati, Beck and Kumar disclose, the imaging system of claim 3, 
Kumar teaches about, wherein the distance is [[the]]a Mahalanobis distance from a cluster of the reflectance data points (determining the distance by Mahalanobis distance method, Right-Col. at Pg.384 and Fig.4).  

Re Claim 13. (Original) This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 3, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 14. (Original) This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 4, hence it is rejected on the same evidentiary premise mutatis mutandis.

6.	Claims 9-10, 16 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Ganapati and  Beck in view of Nicole Samec et al., (hereinafter Samec) (US 2018/0081179).

Re Claim 9. (Original) Ganapati and Beck disclose, the imaging system of claim 8, but do not expressly teach about the use of GPU for searching/selecting the wavelengths,
Samec teaches about, wherein the controller includes a graphics processing unit, and wherein the searching is performed on the graphics processing unit (within an augmented reality, AR technology including a GPU Fig.6, from which the wavelengths emitted are selected Par.[0005], [0008], [0029] and using the AR/VR to analyze and control the emitters Par.[0065]-[0068] Fig.8). 
The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable. 
 
Re Claim 10. (Original) Ganapati and Beck disclose, the imaging system of claim 1, but do not expressly teach about the use of GPU for searching/selecting the wavelengths,
Samec teaches about,
further comprising a display coupled to the controller to receive augmented image data derived from the image data (augmented image HMD, Fig.1-3, 6), 
wherein the augmented image data indicates the tissue type (Par.[0008]); and 
wherein the controller further includes logic that when executed by the controller causes the imaging system to perform operations, including: 
displaying an augmented image on the display indicating the tissue type (AR display Par.[0005], tissue type Par.[0008]).
The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable. 
  
Re Claim 16. (Original) Ganapati and Beck disclose, the method of claim 11, 
Samec teaches about, wherein calculating the first probability includes using Bayes' theorem (using Bayesian estimator, Par.[0079]).  
	The ordinary skilled in the art would have find obvious before the effective filing date of invention, to combine Ganapati and Beck describing a similar process of comparing the reflected image with a reference image data disclosed in Samec, (Fig.6, 8) to further obtain control the functions of the imaging and light system from an augmented reality head worn GPU and controls to obtain the advantage of additional tissue identification and properties in real time within a FOV of the viewer, where such  combination would have been found predictable.
	
Re Claim 20. (Original) This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 9, hence it is rejected on the same evidentiary premise mutatis mutandis.

Re Claim 21. (Original) This claim represents the method of determining a tissue type, executing each and every processing steps and in the same order, being implemented by the imaging system at claim 10, hence it is rejected on the same evidentiary premise mutatis mutandis.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/